ACCEPTED
                                                                                      06-15-00011-CR
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                  7/9/2015 3:42:30 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                        IN THE COURT OF APPEALS
                           Sixth Appellate District
                                State of Texas                      FILED IN
                                                             6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
TERRANCE LAVON DAVIS,                                        7/9/2015 3:42:30 PM
            Appellant                                            DEBBIE AUTREY
                                                                     Clerk
v.                                               NO. 06-15-00011-CR
                                                 Trial Court #14F0109-202
STATE OF TEXAS,
             Appellee


                SECOND MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Terrance Lavon Davis, Appellant, by and through his

below named Attorney and pursuant to Texas Rules of Appellate Procedure,

hereby requests an extension of the time period for the filing of the Appellant’s

Brief and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 202nd Judicial District Court of Bowie

      County, Texas. The date of the Judgment is December 11, 2014, with

      sentence being imposed by the trial court on December 11, 2014.

B.    The case was styled, “State of Texas v. Terrance Davis, Cause No. 14 F

      0109 202.

                                        1
C.   Appellant was convicted of the offense of Aggravated Robbery.

D.   Punishment was assessed by the jury to 55 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed July 2, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief of

     fifteen (7) days, making the Appellant’s Brief due on July 9, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court however, due to counsel’s preparation

     and attendance for the criminal pre-trial docket in the Circuit Court in

     Ashdown, Arkansas on June 23, 2015, and the preparation and trial in

     in the District Court of Little River County, Arkansas on June 24, 2015.

     Additionally, Appellant’s counsel was in a day long bench trial in the

     County Court at Law in Cass County, Texas, in Cause No. CCL 14D281,

     Styled In The Matter of The Marriage of Randy Smith and Cathleen

     Smith, on June 26, 2015, and a trial in the County Court at Law of

     Bowie County, Texas in Cause No. 13C1150-CCL, styled In The Interest

     of Brylee and Chase Tackett, Children on July 2, 2015. Appellant’s

     counsel has had insufficient time to complete Appellant’s brief.

H.   There has been one previous request for extension in this cause.



                                      2
                                      II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.

                                  PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                    Respectfully submitted,


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                       CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and foregoing
Second Motion for Extension of Time to File Appellant’s Brief has been
forwarded to Ms. Lauren Sutton, 601 Main Street, Texarkana, Texas, on this
the __9th__ day of July 2015.


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith




                                      3